               Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 1 of 11



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT TACOMA

10 DISCOVERORG DATA, LLC,                           Case No. 3:19-cv-05632
11              Plaintiff,                          COMPLAINT
12        v.                                        JURY DEMAND
13 FEATHERCAP, INC.,

14              Defendant.
15

16        Plaintiff DiscoverOrg Data, LLC (“DiscoverOrg”), for its complaint against
17 Feathercap, Inc. (“Feathercap”), alleges as follows:

18        At its core, this case is very straightforward. DiscoverOrg is in the business of
19   providing highly-accurate information for business-to-business sales and marketing.
20 DiscoverOrg invests millions of dollars annually to build and maintain this database, and

21   DiscoverOrg’s customers pay tens and hundreds of thousands of dollars per year to
22 access this information. Feathercap stole access to DiscoverOrg information (about

23   15,000 records) and used it for its own sales and marketing, without paying DiscoverOrg
24 any licensing fees. Of course, if everyone used DiscoverOrg’s data without paying for it,

25 DiscoverOrg would not exist, nor would the compilation of data that Feathercap stole.

26 Feathercap has enjoyed a free ride, not just on DiscoverOrg, but on the approximately
                                                                        2101 Fourth Avenue, Suite 1500
     COMPLAINT—1
                                               Newman Du Wors LLP         Seattle, Washington 98121
     [3:19-cv-05632]
                                                                                (206) 274-2800
                Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 2 of 11



 1 4,000 DiscoverOrg clients who pay for the right to access and use this highly-valuable

 2 information.

 3                                            PARTIES
 4         1.    DiscoverOrg is a Delaware limited liability company with its principal place of
 5 business in Vancouver, Washington.

 6         2.    Feathercap is a Delaware corporation with a principal place of business in the
 7 State of California and does business in the State of Washington.

 8                                 JURISDICTION AND VENUE
 9         3.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as the
10 parties are completely diverse in citizenship and the amount in controversy exceeds

11 $75,000, and separately under 18 U.S.C. §§ 1331 and 1338(a) and (b) because

12   DiscoverOrg asserts claims arising under Federal Law. This court also has supplemental
13 jurisdiction for the state law claims pursuant to 28 U.S.C. § 1367.

14         4.    This court has personal jurisdiction over Feathercap, and venue is properly
15 laid in this district court pursuant to 28 U.S.C. § 1391 and 28 U.S.C. § 1400(a), in that

16   Feathercap transacts business in this state and has committed tortious acts within this
17 state. See RCW 4.28.185. Additionally, on information and belief, Feathercap advertises

18   its products and services within the State of Washington, directs its products and services
19   through the stream of commerce into the State of Washington, or otherwise has sufficient
20 minimum contacts with the State of Washington so as to be subject to the personal

21   jurisdiction of its courts.
22                                 FACTS AND ALLEGATIONS
23   A.    DiscoverOrg’s Database
24         5.    DiscoverOrg is a provider of business-to-business (“b2b”) marketing data,
25 which it delivers to clients via a password-secured, online graphical user interface.

26 DiscoverOrg uses technology, computers, and electronic communication systems to
                                                                       2101 Fourth Avenue, Suite 1500
     COMPLAINT—2
                                               Newman Du Wors LLP        Seattle, Washington 98121
     [3:19-cv-05632]
                                                                               (206) 274-2800
                 Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 3 of 11



 1 provide subscribers with access to its database of marketing information profiling

 2 businesses in the United States and globally. DiscoverOrg has been recognized as an

 3 industry leader in sales and marketing intelligence. The depth, breadth, and accuracy of

 4 DiscoverOrg’s database is unrivaled in the marketplace.

 5        6.      DiscoverOrg has invested tens of millions of dollars to develop and maintain
 6 the infrastructure and content of its database and ensure that it is of the highest quality.

 7 DiscoverOrg employs approximately 200 research analysts focused on building,

 8 managing, and updating DiscoverOrg’s database, in order to deliver timely and

 9 comprehensive data to DiscoverOrg’s clients. DiscoverOrg has expended substantial

10 labor, time, resources, effort, and money to select, gather, collect, organize, generate,

11 arrange, and disseminate the timely and continuously updated information DiscoverOrg

12   provides in its database. In total, DiscoverOrg employs more than 450 people and has
13 made significant investment in developing and purchasing software, hardware, and other

14   equipment to continuously update and support the accuracy and comprehensiveness of its
15 database. DiscoverOrg’s database exhibits DiscoverOrg’s decisions and input as to the

16   selection, arrangement, orchestration, compilation, and presentation of the organizational
17 charts, contacts, and other information collected and assembled by DiscoverOrg’s

18   analysts.
19        7.      DiscoverOrg’s database is valuable to companies like Feathercap, who benefit
20 from the use of detailed information in their efforts to market their own products and

21   services. DiscoverOrg provides licensed, subscription access to its database to
22 approximately 4,000 companies, who pay licensing fees for the right to access and use

23   DiscoverOrg’s database.
24        8.      The value of DiscoverOrg’s database is related to and dependent upon its
25 proprietary and non-public nature. DiscoverOrg takes steps to protect the security of the

26 information contained in its database. For example, DiscoverOrg limits access to its
                                                                       2101 Fourth Avenue, Suite 1500
     COMPLAINT—3
                                                Newman Du Wors LLP       Seattle, Washington 98121
     [3:19-cv-05632]
                                                                               (206) 274-2800
                Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 4 of 11



 1 database to only authorized users pursuant to restrictive license agreements.

 2 DiscoverOrg’s database is password-protected, and DiscoverOrg utilizes mail monitoring

 3 and list protection to further secure and ensure the integrity of DiscoverOrg’s database.

 4 B.     Feathercap’s Wrongful Conduct
 5        9.     Instead of acquiring a license from DiscoverOrg, Feathercap, without
 6 authorization from DiscoverOrg, gained access to DiscoverOrg’s proprietary information

 7 and used it to sell Feathercap products. If everyone did what Feathercap did,

 8 DiscoverOrg would not exist as a business, and the information misappropriated by

 9 Feathercap would not be available to anyone. Feathercap has sought to enjoy a free ride

10 off of the license fees paid by DiscoverOrg’s legitimate customers, whose payments allow

11 DiscoverOrg to continue to provide this service and make the investments needed to

12   maintain DiscoverOrg’s database and related infrastructure.
13        10.    From March 2019 through June of 2019, Feathercap used DiscoverOrg’s
14   proprietary information and used it to sell Feathercap products and services. During that
15 period, Feathercap accessed at least 15,000 records from DiscoverOrg’s database. The

16   information wrongfully accessed was commercially exploited by Feathercap for its sales
17 and marketing purposes, including conducting email marketing campaigns using the

18   misappropriated information.
19        11.    Feathercap acted knowingly, intentionally, and willfully in accessing and using
20 DiscoverOrg’s proprietary information without authorization and without compensating

21   DiscoverOrg. Feathercap’s unauthorized use of DiscoverOrg’s proprietary information
22 has furthered Feathercap ’s financial interest by facilitating the identification and contact

23   of potential new customers and business opportunities, among other uses, and Feathercap
24 has wrongfully profited therefrom.

25        12.    Feathercap knew that DiscoverOrg’s data was non-public and proprietary and
26 subject to restrictive license agreements. Nevertheless, Feathercap knowingly accessed
                                                                       2101 Fourth Avenue, Suite 1500
     COMPLAINT—4
                                               Newman Du Wors LLP        Seattle, Washington 98121
     [3:19-cv-05632]
                                                                               (206) 274-2800
                Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 5 of 11



 1 and used DiscoverOrg data for its own sales and marketing purposes. Feathercap did so to

 2 gain the commercial benefit of DiscoverOrg’s data without compensating DiscoverOrg.

 3 Feathercap has wrongfully profited from these activities and has harmed DiscoverOrg by

 4 diminishing the market value of DiscoverOrg’s database.

 5        13.    At all relevant times, Feathercap had a duty to train and supervise the conduct
 6 of its employees and agents acting on its behalf. Feathercap was negligent in failing to

 7 train and monitor its employees and agents adequately and in failing to have appropriate

 8 policies in place regarding unauthorized access to computer systems, communication,

 9 storage networks, and copyrighted works and trade secrets and/or failing to enforce such

10 policies.

11        14.    All actions herein alleged to have been done by Feathercap were, upon
12   information and belief, performed by employees or other agents of Feathercap within the
13 scope of their employment or other agency relationship with Feathercap, on Feathercap’s

14   behalf, and for Feathercap ’s benefit.
15                                 FIRST CLAIM FOR RELIEF
16                      (Theft of Trade Secrets - 18 U.S.C. § 1832 et seq.)
17        15.    DiscoverOrg incorporates herein by reference the allegations in paragraphs 1
18   through 14.
19        16.    DiscoverOrg gathers, organizes, generates, collects, and assembles in-depth,
20 commercially-valuable information (including reporting structures, contact information,

21   and other data) expending substantial time, labor, and expense. DiscoverOrg’s database
22 and the information contained therein comprise a compilation of business information.

23   Information from DiscoverOrg’s database is used in interstate commerce.
24        17.    The compilation of information in DiscoverOrg’s database derives
25 independent economic value from not being generally known to, and not being readily

26 ascertainable through proper means by, those who are not licensed by DiscoverOrg to
                                                                       2101 Fourth Avenue, Suite 1500
     COMPLAINT—5
                                               Newman Du Wors LLP        Seattle, Washington 98121
     [3:19-cv-05632]
                                                                               (206) 274-2800
                Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 6 of 11



 1 access the database. Non-licensees can obtain economic value from the disclosure or use

 2 of the information in DiscoverOrg’s database.

 3        18.    DiscoverOrg has taken reasonable measures to protect and keep the
 4 information in its database secret by limiting access to those customers who agree to the

 5 terms of the access in the licensing agreement, and requiring password authentication to

 6 access the database through its secure online portal. DiscoverOrg also does its best to

 7 monitor access to the database and use of its information to further ensure its security.

 8        19.    Feathercap used improper means, including theft, to obtain access to and
 9 acquire information from DiscoverOrg’s database. Feathercap knew or had reason to

10 know at the time it obtained, and at the times it used, DiscoverOrg information that such

11 information was obtained from persons or entities owing DiscoverOrg a duty to maintain

12   the secrecy thereof.
13        20. Feathercap received and possessed information from DiscoverOrg’s
14   proprietary database that Feathercap knew to have been converted without authorization.
15        21.    Feathercap willfully and maliciously misappropriated DiscoverOrg’s trade
16   secrets by using the information contained in DiscoverOrg’s proprietary computer
17 systems for Feathercap ’s financial gain without authorization.

18        22. DiscoverOrg has been damaged by Feathercap’s actions through the lost
19   opportunity to realize licensing revenue and the diminution of the market value of its
20 proprietary information. Feathercap has been unjustly enriched by the use of valuable

21   marketing and sales information without paying compensation and through the
22 consummation of business transactions that would not have occurred without use of the

23   stolen information. DiscoverOrg would, in the alternative, be entitled to a reasonable
24 royalty for Feathercap’s use of the information.

25        23.    By reason of the foregoing, Feathercap is liable to DiscoverOrg for damages
26 and unjust enrichment or a reasonably royalty, in an amount to be proven at trial.
                                                                      2101 Fourth Avenue, Suite 1500
     COMPLAINT—6
                                              Newman Du Wors LLP        Seattle, Washington 98121
     [3:19-cv-05632]
                                                                              (206) 274-2800
                Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 7 of 11



 1 DiscoverOrg is also entitled to exemplary damages and its reasonable attorney fees.

 2 Finally, DiscoverOrg is entitled to an injunction preventing Feathercap from continuing

 3 to possess or use information obtained from DiscoverOrg’s database.

 4                               SECOND CLAIM FOR RELIEF
 5                 (Misappropriation of Trade Secrets - RCW 19.108.010 et seq.)
 6        24. DiscoverOrg incorporates herein by reference the allegations in paragraphs 1
 7 through 23.

 8        25.    By reason of the foregoing, Feathercap is liable to DiscoverOrg for damages
 9 and unjust enrichment or a reasonably royalty, in an amount to be proven at trial.

10 DiscoverOrg is also entitled to exemplary damages and its reasonable attorney fees.

11 Finally, DiscoverOrg is entitled to an injunction preventing Feathercap from continuing

12   to possess or use information obtained from DiscoverOrg’s database.
13                                THIRD CLAIM FOR RELIEF
14                                      (Misappropriation)
15        26. DiscoverOrg incorporates herein by reference the allegations in paragraphs 1
16   through 25.
17        27.    DiscoverOrg gathers, organizes, generates, collects, and assembles in-depth,
18   commercially-valuable information (including reporting structures, contact information,
19   and other data) expending substantial time, labor, and expense.
20        28. Feathercap intentionally and without permission, used information from
21   DiscoverOrg’s database for its own financial gain, and profited therefrom. Feathercap has
22 taken a “free-ride” on DiscoverOrg’s skill, labor, and costly and substantial efforts in

23   creating its commercially-valuable database.
24        29. Feathercap’s actions have damaged DiscoverOrg in the form of lost profits
25 and diminution of the market value of its database. By reason of the foregoing

26 misappropriation of DiscoverOrg’s data, Feathercap is liable to DiscoverOrg for
                                                                       2101 Fourth Avenue, Suite 1500
     COMPLAINT—7
                                               Newman Du Wors LLP        Seattle, Washington 98121
     [3:19-cv-05632]
                                                                               (206) 274-2800
                Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 8 of 11



 1 compensatory damages including wrongfully derived revenues in an amount to be proven

 2 at trial.

 3                                FOURTH CLAIM FOR RELIEF
 4                                    (Copyright Infringement)
 5        30. DiscoverOrg incorporates herein by reference the allegations in paragraphs 1
 6 through 29.

 7        31.    DiscoverOrg’s database is an original work of authorship containing
 8 copyrightable subject matter for which copyright protection exists under the Copyright

 9 Act. DiscoverOrg has filed for copyright registration with the United States Copyright

10 Office in compliance with 17 U.S.C. § 101 et seq. DiscoverOrg’s copyright was registered

11 December 27, 2010 with registration number TX0007487999.

12        32.    As owner of all right, title, and interest in and to the copyrighted works,
13 DiscoverOrg is entitled to all the exclusive rights and remedies accorded by Section 106 of

14   the Copyright Act to a copyright owner, including the exclusive rights to reproduce the
15 copyrighted works and to sell non-exclusive licenses to those copyrighted works.

16        33.    Feathercap has made and used copies of DiscoverOrg’s copyrighted material
17 without authorization or license from DiscoverOrg. Feathercap used the copies for

18   Feathercap’s financial gain without compensating DiscoverOrg. In doing so, Feathercap
19   has violated DiscoverOrg’s exclusive rights of reproduction and distribution.
20        34.    At all relevant times, Feathercap had the responsibility and the ability to
21   supervise and monitor the actions its employees and agents, whose actions were
22 performed on its behalf and for its direct financial benefit and were within the scope of

23   their employment for Feathercap.
24        35.    With knowledge of the infringing activity, Feathercap induced, caused,
25 facilitated, encouraged, and/or or materially contributed to the infringing conduct.

26
                                                                         2101 Fourth Avenue, Suite 1500
     COMPLAINT—8
                                                Newman Du Wors LLP         Seattle, Washington 98121
     [3:19-cv-05632]
                                                                                 (206) 274-2800
                Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 9 of 11



 1        36.    Feathercap’s acts of infringement have been willful and intentional, in
 2 disregard of and with indifference to the rights of DiscoverOrg.

 3        37.    As a direct and proximate results of the foregoing acts, DiscoverOrg has been
 4 and will continue to be harmed. DiscoverOrg is entitled to its actual damages, including

 5 any and all profits due to Feathercap’s wrongful conduct, or statutory damages.

 6 DiscoverOrg is also entitled to its costs, including reasonable attorney fees.

 7                                 FIFTH CLAIM FOR RELIEF
 8                                      (Unjust Enrichment)
 9        38.    DiscoverOrg incorporates herein by reference the allegations in paragraphs 1
10 through 37.

11        39.    Through Feathercap’s wrongful actions described herein, Feathercap has been
12   unjustly enriched through the use of DiscoverOrg’s commercially valuable data without
13 compensation to DiscoverOrg.

14        40. Feathercap is therefore liable to DiscoverOrg to the extent of such unjust
15 enrichment in an amount to be determined at trial.

16                                 SIXTH CLAIM FOR RELIEF
17                                          (Negligence)
18        41.    DiscoverOrg incorporates herein by reference the allegations in paragraphs 1
19   through 40.
20        42. At all relevant times, Feathercap was under a duty to take reasonable care in
21   training and supervising its employees and other agents acting on its behalf.
22        43.    It was foreseeable that the failure to train and supervise employees and other
23   agents regarding appropriate methods for obtaining sales and marketing information for
24 the benefit of Feathercap would harm a third party such as DiscoverOrg.

25        44. Feathercap breached its duty when it failed to train and supervise its
26 employees by allowing them in the unlawful conduct set forth in this complaint. In
                                                                       2101 Fourth Avenue, Suite 1500
     COMPLAINT—9
                                               Newman Du Wors LLP        Seattle, Washington 98121
     [3:19-cv-05632]
                                                                               (206) 274-2800
               Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 10 of 11



 1 particular, Feathercap failed to properly implement and enforce a policy prohibiting such

 2 conduct, as would be required of a reasonable entity.

 3        45.    As a direct and proximate result of Feathercap’s negligence, DiscoverOrg has
 4 suffered damage in the form of lost profits and diminution of the market value of its

 5 database. Feathercap is liable to DiscoverOrg for compensatory damages in an amount to

 6 be proven at trial.

 7                                     PRAYER FOR RELIEF
 8        WHEREFORE, DiscoverOrg prays for the following relief:
 9        1.     Entry of judgment in its favor and against Feathercap on all counts;
10        2.     Entry of judgment in its favor against Feathercap on all of its Claims for Relief
11 that Feathercap’s unlawful conduct was willful and knowing;

12        3.     As to its First Claim for Relief, its actual damages and unjust enrichment or a
13 reasonably royalty, in an amount to be proven at trial, exemplary damages, and its

14   reasonable attorney fees;
15        4.     As to its Second Claim for Relief, its actual damages and unjust enrichment or
16   a reasonably royalty, in an amount to be proven at trial, exemplary damages, and its
17 reasonable attorney fees;

18        5.     As to its Third Claim for Relief, compensatory damages in an amount to be
19   proven at trial;
20        6.     As to its Fourth Claim for Relief, actual damages in an amount to be proven at
21   trial or statutory damages, plus costs including reasonable attorney fees;
22        7.     As to its Fifth Claim for Relief, the amount to be proven at trial by which
23   Feathercap has been unjustly enriched;
24        8.     As to its Sixth Claim for Relief, compensatory damages in an amount to be
25 proven at trial;

26        9.     Exemplary damages for Feathercap’s willful and knowing infringement, theft,
                                                                        2101 Fourth Avenue, Suite 1500
     COMPLAINT—10
                                                Newman Du Wors LLP        Seattle, Washington 98121
     [3:19-cv-05632]
                                                                                (206) 274-2800
                Case 3:19-cv-05632-BHS Document 1 Filed 07/11/19 Page 11 of 11



 1 and misappropriation;

 2        10.     Immediate and permanent injunctive relief enjoining Feathercap from using
 3 DiscoverOrg’s trade secrets, copyrighted materials, and misappropriated products or

 4 services;

 5        11.     An award of DiscoverOrg’s costs of suit, including the costs of experts and
 6 reasonable attorneys’ fees as permitted by law, for example pursuant to 18 U.S.C. § 1832

 7 et seq., RCW 19.108 et seq., and 17 U.S. Code § 505;

 8        12.     An award of pre- and post-judgment interest; and
 9        13.     Such other relief as the Court may deem just and equitable.
10

11 Dated: July 11, 2019                         Respectfully submitted,

12                                              Newman Du Wors LLP

13
                                                s/ John Du Wors
14                                              s/ Nathan Durrance
15                                              John Du Wors, WSBA No. 33987
                                                Nathan Durrance, WSBA No. 41627
16                                              2101 Fourth Avenue, Suite 1500
                                                Seattle, WA 98121
17                                              Telephone:              (206) 274-2800
18                                              Facsimile:              (206) 274-2800
                                                Email:            john@newmanlaw.com
19                                                                nate@newmanlaw.com

20                                              Counsel for Plaintiff
                                                DiscoverOrg Data, LLC
21

22

23

24

25

26
                                                                       2101 Fourth Avenue, Suite 1500
     COMPLAINT—11
                                                Newman Du Wors LLP       Seattle, Washington 98121
     [3:19-cv-05632]
                                                                               (206) 274-2800
